DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 2/22/2022.  Claims 1-20 are currently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,948,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 3/2/2022.

The application has been amended as follows: 
Claim 20, line 2, “the axle” has been changed to - -an axle- -.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method for operating a clutch including, based on the actuating of the clutch, determining a reference position of the actuator at which a rate of change of positions of the actuator in relationship to electrical currents of the actuator is equal to a predetermined threshold; and operating the clutch using the determined reference position as a position where force begins to be applied to the clutch, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a method for operating a clutch including, based on the actuating of the clutch, determining a reference position of a first actuator at which a rate of change of positions of the first actuator in relationship to electrical currents of the first actuator is equal to a first predetermined threshold; based on the actuating of the clutch, determining a reference position of a second actuator at which a rate of change of positions of the second actuator in relationship to electrical currents of the second actuator is equal to a second predetermined threshold; and determining a clutch kiss point based on the reference positions of the first actuator and the second actuator, in combination with the other method steps required by independent claim 10.
The prior art does not disclose nor render obvious a system including a controller comprising memory and instructions configured to: based on the actuating of the clutch, determine a reference position of the actuator at which a rate of change of positions of the actuator in relationship to electrical currents of the actuator is equal to a predetermined threshold; and operate the clutch using the determined reference position as a position where force begins to be applied to the clutch, in combination with the other elements required by independent claim 16.

NEDACHI et al. (US 2012/0298466 A1), being the closest prior art, discloses a method for operating a clutch that includes ascertaining clutch stroke characteristics by determining when a differential value of a motor current exceeds a threshold value (see paragraph [0173]).  However, NEDACHI et al. fails to disclose the above mentioned limitations that deal with determining a reference position of an actuator at which a rate of change of positions of the actuator in relationship to electrical currents of the actuator is equal to a predetermined threshold. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655